Joseph A. Cox, S.
In this proceeding to settle the intermediate account of the corporate substituted trustee petitioner seeks instructions as to allocation of certain stock distributions between principal and income. Objections have been filed by the special guardian on behalf of infant contingent remainder-men and by an assignee of a remainder interest. Petitioner proposes to allocate the stock distribution of General Electric Company in certain percentages as to principal and income according to the formula prescribed in Matter of Osborne (209 N. Y. 450). Objectants urge that the entire distribution be allocated to principal. The facts have been stipulated. The will is silent as to allocation of dividends and the provisions of section 17-a of the Personal Property Law would apply were it not for the fact that the trust herein was created prior to its enactment. (City Bank Farmers Trust Co. v. Wylie, 273 N. Y. 304.) The rule in Matter of Osborne (supra) is therefore applicable and the formula in accordance therewith proposed by petitioner is proper and is approved by the court. The same allocation was proposed without objection in another trust in this estate and was directed by this court in the decree on accounting. With respect to the other stocks involved, Soeony Mobiloil Company (formerly Soeony Vacuum Oil Company) and Cincinnati Gas and Electric Company, the facts presented clearly show that the proposed allocation of the dividends to income, is proper and is approved by the court. The objections are overruled.
The reasonable compensation of the attorneys for petitioner is fixed and allowed in the sum of $2,150 together with reimbursements as requested.
Submit decree on notice settling the account accordingly.